GLICKSTEIN, Judge.
We originally reversed and remanded this case for new trial. See Knox v. State, 471 So.2d 59 (Fla. 4th DCA 1985). The Supreme Court reversed and remanded. See State v. Knox, 495 So.2d 166 (Fla.1986). We were directed to determine if the comment involved was harmless under the standards set forth in State v. DiGuilio, 491 So.2d 1129 (Fla.1986), and Crawford v. State, 491 So.2d 1142 (Fla.1986). We have done so and determine the error to have been harmless. Accordingly, we now affirm.
LETTS and DELL, JJ., concur.